Judgment and order reversed and new trial granted, with costs to appellant to abide event. Held, (1) that the verdict of the jury is against the weight of the evidence on the question of defendant’s negligence; (2) that in view of the law of the case as charged by the court, it was error to refuse to charge as requested, “that the motorman cannot be found guilty of negligence in increasing the speed of the car unless he knew, or should have known, that the plaintiff was in a position of danger.” All concurred.